DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
To date, no information disclosure statement (IDS) has been submitted under 37 CFR 1.97.  

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach an automatic fluid pump comprising a valve case in the form of a hopper at a lower end of an inclined portion having an air hole, a valve case cap coupled to the valve case and having multiple through holes, and a main check valve at a lower end of the valve case cap, wherein overflow due to back pressure and intrusion of foreign matter is prevented as recited in claim 1. The nearest prior art is KR 10-0309598 to Lee teaches an automatic fluid pump comprising an air space (18) above the suction pipe. Lee fails to teach a valve case, a valve case cap, and a main check valve. 
	Claims 2-5 depend from claim 1 and contain its limitations and therefore are allowed for the same reason.


Examiner’s Comment
	The examiner notes a Power of Attorney has not been filed in this application. 

Conclusion
This application is in condition for allowance except for the following formal matters: 

The disclosure is objected to because of the following informalities: 
Paragraph 39, line 3 recites “liquid channel 102” and line 4 recites “mounting channel 102”. Paragraph 40 assigns reference number 101 to the “liquid channel” and upon inspection of Figures 2 and 4, it appears 101 is the liquid channel and 102 is the mounting channel. Line 3 should be amended to recite “liquid channel 101”.   
Paragraph 39, line 5 similarly recites “liquid channel 102” which should be changed to “liquid channel 101”. 
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799